Title: To Alexander Hamilton from Aaron Ogden, 19 May 1800
From: Ogden, Aaron
To: Hamilton, Alexander


Eliz. Town [New Jersey] May 19. 1800
Sir.
Mr. Genti, has arrived with your baggage, for which a waggon is ready, as also, a horse for himself, there will be no delay in getting them forward.
A horse for yourself & two horses for your carevan, with a driver, will be at Paulus-hook to morrow evening. I will have the honor of meeting you at Newerk and Shewing you the way to your quarters, neer the Cantonment.
I am with the most perfect respect   your mo ob sert
Aaron Ogden
Major Genl. Alexander Hamilton
